Citation Nr: 1612488	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  07-13 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental condition, claimed as residuals of oral surgery, for compensation and additional treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to March 1971.  

This appeal arises from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2011, the Board remanded the claim for additional development.


FINDINGS OF FACT

There was no in-service dental injury resulting in the loss of substance of the body of the maxilla or mandible; the Veteran had teeth extracted during service; the Veteran was discharged from his or her final period of service before August 13, 1981, and applied for and received dental treatment within one year of discharge.


CONCLUSION OF LAW

Service connection for a dental disability for compensation purposes is not warranted as a matter of law.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in July 2014 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board notes that in August 2011, the claim was remanded, in part, to obtain further dental treatment records from the VA outpatient clinic in Indianapolis, Indiana.  Two requests were made for the records-one in July 2014 and September 2014.  In July 2014 and November 2014, the VA outpatient clinic in Indianapolis responded that no further records for the Veteran were available.  In a February 2015 letter, the Veteran was informed of the efforts that had been made to obtain the applicable records, and the Veteran was further informed that further attempts to obtain the records would be unsuccessful.  The Veteran was requested to submit any available copies of his dental records as well as any other relevant information that could support his claim.  In light of the actions of the RO, the Board finds that there has been substantial compliance with the prior remand directives.

The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA examination most recently in April 2012 which addressed his dental claim.  The examiner conducted the appropriate diagnostic tests and considered the Veteran's reported history.  The Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion sufficient upon which to base a decision with regard to the claim decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Further, in light of the April 2012 examination report, the Board finds there has been compliance with the prior remand directives.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Under VA law, compensation is only available for certain types of dental and oral conditions, which are rated under 38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  Diagnostic Code 9913 applies to dental service connection claims involving teeth.  Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process (the ridge on the surfaces of the upper (maxilla) and lower (mandible) jaws containing the tooth sockets) as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913.  

VA regulations distinguish between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible."  Simington v. West, 11 Vet. App. 41 (1998); 38 C.F.R. § 3.381.  Replaceable missing teeth may be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment, but only the loss of teeth involving the loss of substance of body of either the maxilla or mandible (as described in 38 C.F.R. § 3.381) is considered compensable, and may be rated under the appropriate diagnostic codes. 

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381; see also Byrd v. Nicholson, 19 Vet. App. 388, 393 (2005), 38 U.S.C.A. § 1712.  Acute periodontal disease will not be considered service connected for treatment purposes.  See 38 C.F.R. § 3.381(e).  

Therapeutic and restorative dental treatment - for example, fillings, bridges, and extractions - almost always involves physical impact of the teeth.  However, the intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental trauma as the term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and formerly in § 17.123(c)).  In a precedent opinion VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed.Reg. 15,566 (1997).  The Board is bound by this determination.  38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 (1998).  

Thus, to warrant compensation for a dental disability, as opposed to treatment only, the evidence must show that a trauma has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth, or that disease (such as osteomyelitis, but not periodontal disease) has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth. 

The Veteran's description of his in-service injury simply refers to oral surgery.  There is no evidence or assertion of any actual trauma.  In-service dental records associated with the claims file indicated that the Veteran had teeth extracted in service.  The Veteran subsequently had in-service oral surgery in February 1971 for tuberosity reduction of the upper left and right quadrants to prepare him for removable prostheses.  By definition, this is not a condition for which compensation may be granted as a matter of law.  See 38 C.F.R. § 3.381 (replaceable missing teeth are not disabilities for compensation purposes).  

Here, the facts are not at issue.  The Veteran does not contend, and the evidence does not suggest, that there has been a loss of substance of the body of the maxilla or mandible.  Significantly, in April 2012, a VA compensation and pension dental examiner specified that the Veteran's loss of teeth curing active duty was not due to a loss of substance of body of maxilla or mandible without loss of continuity, and was not due to trauma or disease.  The VA examiner noted that the Veteran's teeth were not lost due to trauma, and his missing teeth were restorable by prosthesis.  Accordingly, service connection for a dental disability for compensation purposes must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition to compensation, VA law provides for various categories of eligibility for VA outpatient dental treatment.  Those having a service-connected noncompensable dental condition or disability shown to have been in existence at the time of separation from active service, which took place before October 1, 1981, may be authorized any treatment as reasonably necessary for the one-time correction of the service-connected noncompensable condition, only under the following conditions: 1) The veteran was discharged or released under conditions other than dishonorable; 2) Served on a period of active military, naval, or air service of 180 days or more; 3) Application is made within one year after such discharge or release; and 4) VA dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the veteran.  38 C.F.R. § 17.161 (b)(2)(i); OR, 1) The veteran was discharged or released under conditions other than dishonorable; 2) Served on a period of active military, naval, or air service of not less than 180 days; 3) The veteran was discharged from his or her final period of service before August 13, 1981; 4) The veteran reentered active military service within one year from the date of a discharge or release from a prior period of active military service; 5) Application is made (as to any prior period of service) within one year of the final discharge or release; and 6) VA dental examination is completed within 14 months after the final discharge or release, unless delayed through no fault of the veteran.  38 C.F.R. § 17.161 (b)(1)(ii); OR, 1) The veteran was discharged or released under conditions other than dishonorable; 2) Served on a period of active military, naval, or air service of 180 days or more; 3) A disqualifying discharge or release has been corrected by competent authority; and, 4) Application is made within one year after the date of correction; and, 5) VA dental examination is completed within 14 months after the date of correction, unless delayed through no fault of the veteran.  38 C.F.R. § 17.161 (b)(2)(iii).

In this case, the Veteran was scheduled for an in-service prosthetics consult in March 1971, but was discharged from service before the prostheses were fabricated.  After his March 1971 discharge, the Veteran received a VA dental examination in May 1971 in Indianapolis, Indiana.  Several teeth were noted to be missing at that time.  It was also noted that the Veteran had slight calculus, mild gingivitis, and no periodontitis.  The examination report also includes notations concerning upper and lower acrylic partial denture palatal bars with two clasps.  The report indicates that dental treatment could be deferred pending a rating decision.  An October 1971 dental rating sheet associated with the claims file described the Veteran as being service-connected for teeth 3,15, and 18.  A notation on the rating sheet, however, indicated that the basis of the rating at that time was for outpatient treatment only.  The Veteran does not dispute that he subsequently received VA-issued partial dentures to replace the missing teeth.  As the Veteran was discharged or released under conditions other than dishonorable; served on a period of active military, naval, or air service of 180 days or more; applied for treatment within one year after such discharge or release; and had a VA dental examination completed within 14 months after discharge or release, the Veteran was entitled to-and subsequently received-the one-time correction of the service-connected noncompensable dental condition allowable by law.  38 C.F.R. § 17.161 (b)(2)(i).  This was confirmed by the April 2012 VA examiner, who noted that the Veteran was entitled to one round of care by the VA to have partials made, and they were, indeed, made.

The Veteran has alleged that the dentures he received from VA never fit properly.  However, the Veteran has not alleged, and the record does not suggest, that the Veteran sought to have the partials adjusted at the time they were made.  Significantly, in considering this point, the April 2012 VA dental examiner remarked that even if the partial dentures that were made for the Veteran in 1971 fit him at the time, they would no longer be serviceable 40 years later.  The Board emphasizes that 38 C.F.R. § 17.161 (b)(2)(i) allows for a one-time correction of the service-connected noncompensable dental condition, and the Veteran has already received this one-time correction.

In support of his claim, the Veteran has submitted a January 2012 letter from F.E.M., DDS, PA.  Dr. M. comments on the Veteran's in-service tooth extraction.  Dr. M. noted that the Veteran received dentures from the VA following his discharge from service; he went on to opine that merely constructing dentures is not the answer to a patient's problem unless proper post-insertion evaluation and adequate adjustment follows.  The Board has carefully considered this letter.  However, the letter does not provide evidence of in-service trauma, and has already been noted, the Veteran has already received the one-time correction allowable by law.

The Board also notes that the United States Court of Appeal for the Federal Circuit has defined "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  This definition may encompass unintended results of treatment due to medical malpractice, however, it excludes the intended result of proper medical treatment.  Nielson v. Shinseki, 607 F.3d. 802, 808 (Fed. Cir. 2010).  In this case, no specific assertions of malpractice have been made, however, and none are raised by the evidence of record.  The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination.")  Accordingly, the Board finds that service connection for a dental condition, to include for purposes of compensation and further dental treatment, is not warranted.  

Although sympathetic to the Veteran's claim, the Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503 , 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426(1990)).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.









ORDER

Service connection for a dental condition, claimed as residuals of oral surgery, for compensation and additional treatment purposes, is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


